In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                   No. 07-19-00279-CV
                               ________________________


                                 IN RE STEVEN BOYD, RELATOR



                                     Original Proceeding
                   Arising From Proceedings Before the 223rd District Court
                                     Gray County, Texas
               Trial Court No. 39,194; Honorable Phil N. Vanderpool, Presiding


                                        August 8, 2019

                               ORIGINAL PROCEEDING
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Relator, Steven Boyd, an inmate proceeding pro se and in forma pauperis, seeks

a writ of mandamus to compel the Honorable Phil N. Vanderpool to rule on a pending

divorce action. Relator has complied with all the requirements of Rule 52.3 of the Texas

Rules of Appellate Procedure. By two issues, he contends (1) the trial court arbitrarily

refused to rule on his petition for divorce and (2) he is entitled to relief as a matter of law.

For the reasons explained herein, we deny Relator’s request.
       BACKGROUND

       Relator filed a pro se petition for divorce on March 7, 2018. A month later, he filed

a Motion for Issuance of Bench Warrant for the purpose of attending a hearing in his

divorce action. On September 7, 2018, he filed a motion for summary judgment seeking

a final decree of divorce. By letter to the Gray County District Clerk file-stamped October

25, 2018, he inquired on the status of his divorce petition and asked “when it will be

addressed on the merits.” Finally, on April 17, 2019, Relator filed a Motion for Trial Setting

requesting that his divorce petition be heard or that the trial court render a judgment “on

or before May 11, 2019.”


       MANDAMUS STANDARD OF REVIEW

       Mandamus is an extraordinary remedy granted only when a relator can show that

(1) the trial court abused its discretion and (2) that no adequate appellate remedy exists.

In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per

curiam). When seeking mandamus relief, a relator bears the burden of proving these two

requirements. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).


       To establish an abuse of discretion, the relator must demonstrate the trial court

acted unreasonably, arbitrarily, or without reference to any guiding rules or principles.

See Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). To

establish no adequate remedy by appeal, the relator must show there is no adequate

remedy at law to address the alleged harm and that the act requested is a ministerial act,

not involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist.

Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

Furthermore, in order to establish a ministerial act, a relator must also show (1) a legal

                                              2
duty to perform; (2) a demand for performance; and (3) a refusal to act. Stoner v. Massey,

586 S.W.2d 843, 846 (Tex. 1979).


       ANALYSIS

       Relying on In re Christensen, 39 S.W.3d 250 (Tex. App.—Amarillo 2000, orig.

proceeding), Relator maintains he is entitled to a ruling in his divorce action that has been

pending for more than twelve months.           In re Christensen involved a motion by an

incarcerated individual to review his trial and appellate record under the Texas Public

Information Act. Id. Christensen filed a proposed order on his motion, a setting request

for June 12, 2000, and a proposed order on that motion. Id. at 251. Christensen

subsequently filed a motion to compel. This court found that Christensen was entitled to

mandamus relief in the form of having his motion heard and ruled on by the trial court. Id.

(citing Creel v. District Atty. For Medina County, 818 S.W.2d 45, 46 (Tex. 1991)).


       In re Christensen is distinguishable. In that proceeding, the respondent judge filed

a response to the petition for writ of mandamus. This court noted that the respondent did

not (1) contest relator’s recitation of facts, (2) question presentment of relator’s motion,

(3) assert that he had set or ruled on the motion, or (4) question whether the motion was

properly filed and properly pending. In re Christensen, 39 S.W.3d at 251. This court

found that relator was entitled to have his motion heard and ruled on but that the ruling

was within the trial court’s discretion. Id.


       In this proceeding, Relator has filed a letter to the district clerk and a motion for a

trial setting which was filed by the district clerk. The limited mandamus record does not

reflect that Judge Vanderpool filed a response to Relator’s petition. Nor is there anything


                                               3
in the record to indicate the trial court is aware of the pending divorce proceeding and

subsequent motions filed thereafter. A trial court cannot be expected to consider a

request for a ruling not called to its attention. In re Chavez, 62 S.W.3d 225, 228 (Tex.

App.—Amarillo 2001, orig. proceeding). Filing an inquiry with the district clerk does not

prove the petition for divorce or any pending motions were brought to the trial court’s

attention. A clerk’s knowledge of a filing is not imputed to the trial court. Id. Merely

alleging that something was filed with or mailed to the district clerk does not satisfy that

requirement. In re Goodson, No. 07-18-00114-CV, 2018 Tex. App. LEXIS 3175, at *3

(Tex. App.—Amarillo May 4, 2018, orig. proceeding) (mem. op., not designated for

publication). Relator has failed to establish that his petition for divorce and motion for a

trial setting was brought to the attention of the trial court. Issues one and two are

overruled.


       CONCLUSION

       Consequently, Relator’s petition for writ of mandamus is denied.




                                                        Per Curiam




                                             4